DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plowman (US 2007/0108357 A1).
Regarding claim 1, Plowman discloses creating a hook (2; Fig. 1) for a bike rack by providing a planar metal material ([0041], lines 16-18); cutting (i.e. stamping; [0044], lines 1-2) a two-dimensional shape from the planar metal material where the two-dimensional shape defines a hook precursor; forming (i.e. folding, [0044], lines 1-2) the hook precursor into a three-dimensional hook where the three-dimensional hook includes a hook face (74, 74’); and adding a protective layer (i.e. a powder coat finish; [0044], lines 6-7) to the hook face.
Regarding claim 2, Plowman discloses wherein adding a protective layer (i.e. powder coat finish) to the hook face includes applying a coating to the hook face.
Regarding claim 3, Plowman discloses wherein adding a protective layer to the hook face includes attaching a pad (i.e. rubberized coating forms a pad) to the hook face (74, 74’).
Regarding claim 4, Plowman discloses wherein providing a planar metal material includes providing a sheet metal (i.e. sheet steel; [0044], lines 1-2).
Regarding claim 5, Plowman discloses wherein the sheet metal is comprised of steel (i.e. sheet steel; [0044], lines 1-2).
Regarding claim 6, Plowman discloses wherein the planar metal material consists of a single material (i.e. sheet steel; [0044], lines 1-2).
Regarding claim 7, Plowman discloses wherein the single material is steel (i.e. sheet steel; [0044], lines 1-2).
Regarding claim 8, Plowman discloses wherein cutting (i.e. stamping; [0044], lines 1-2) a two-dimensional shape from the planar metal material includes stamping the planar metal material.
Regarding claim 12, Plowman discloses cutting a mounting point (i.e. apertures 16; [0035], lines 15-16) into the hook precursor.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Plowman (US 2007/0108357 A1).
Plowman as previously described discloses all of the claimed subject matter except for the following: wherein cutting a two-dimensional shape from the planar metal material includes cutting the planar metal material with a laser; wherein cutting a two-dimensional shape from the planar metal material includes cutting the planar metal material with a water jet; processing the three dimensional hook to remove sharp edges; cutting a bevel on an edge of the hook precursor to define a beveled edge; cutting a curve on an edge of the hook precursor to define a rounded edge.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cut a two-dimensional shape from the planar metal material of Plowman include cutting the planar metal material with a laser, and to cut a two-dimensional shape from the planar metal material of Plowman include cutting the planar metal material with a water jet because Applicant has not disclosed cutting a two-dimensional shape from the planar metal material includes cutting the planar metal material with a laser or cutting a two-dimensional shape from the planar metal material includes cutting the planar metal material with a water jet provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the stamping and machining taught by Plowman because the cutting results in an effective hook precursor being formed.
Therefore, it would have been an obvious matter of design choice to modify Plowman to obtain the invention as specified in claims 9 and 10.
Regarding claims 11 and 13, removing sharp edges from sheet metal and beveling edges of sheet metal formed into a hook, and cutting a rounded edge are conventional and well known finishing steps for sheet metal steps.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to process the three dimensional hook of Plowman to remove sharp edges, to cut a bevel on an edge of the hook precursor of Plowman to define a beveled edge, and to cut a curve on an edge of the hook precursor to define a rounded edge in order to provide a finished metal part.
Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plowman (US 2007/0108357 A1) in view of Gupta et al. (US 7,031,893 B2).
Plowman discloses cutting a two-dimensional shape from the planar metal material including cutting (i.e. stamping; [0044], lines 1-2) the planar material to define a first hook member.
Plowman, however, does not disclose the following: cutting the planar metal material to define a body integrally coupled to the first hook member at a first fold line boundary; and cutting the planar metal material to define a second hook member integrally coupled to the body opposite the first hook member at a second fold line boundary; wherein cutting the planar metal material to define a first hook member and cutting the planar metal material to define a second hook member includes cutting the first hook member and the second hook member to be mirror images of each other;
cutting out a portion of the planar material from an interior section of the body to reduce weight of the hook precursor; cutting the planar metal material to define a first hook member includes cutting the first hook member to define a tapered U-shape; and cutting the planar metal material to define a second hook member includes cutting the second hook member to define the tapered U-shape; wherein the tapered U-shape defined by each of the first hook member and the second hook member is selected to complement a handlebar of a bicycle; forming the hook precursor into a three-dimensional hook incudes: folding the first hook member relative to the body at the first fold line boundary; folding the second hook member relative to the body at the second fold line boundary such at the second hook member is substantially parallel to the first book member; cutting the planar metal material to define a body includes cutting the body to a size selected to space the first fold line boundary from the second fold line boundary a distance sufficient to accommodate a head tube of a bicycle as the first hook member and the second hook member support the handlebar of the bicycle from opposite sides of the head tube.
	Gupta discloses a sheet metal manufacturing facility and multi-part setup planning technique to perform a variety of sheet metal bending operations using a variety of punching station (16) and bending station (18; col. 11, lines 25-39). The planning technique requires a list of operations such as a bending operation with a maximum bend line length (col. 7, lines 58-62). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to cut the planar metal material of Plowman to define a body integrally coupled to the first hook member at a first fold line boundary, to cut the planar metal material of Plowman to define a second hook member integrally coupled to the body opposite the first hook member at a second fold line boundary, to cut the planar metal material of Plowman to define a first hook member and cut the planar metal material to define a second hook member includes cutting the first hook member and the second hook member to be mirror images of each other, to cut out a portion of the planar material of Plowman from an interior section of the body to reduce weight of the hook precursor, to cut the planar metal material of Plowman to define a first hook member including cutting the first hook member to define a tapered U-shape, to cut the planar metal material of Plowman to define a second hook member including cutting the second hook member to define the tapered U-shape, wherein the tapered U-shape defined by each of the first hook member and the second hook member is selected to complement a handlebar of a bicycle, to form the hook precursor into a three-dimensional hook of Plowman including folding the first hook member relative to the body at the first fold line boundary, to fold the second hook member of Plowman relative to the body at the second fold line boundary such at the second hook member is substantially parallel to the first book member, to cut the planar metal material of Plowman to define a body includes cutting the body to a size selected to space the first fold line boundary from the second fold line boundary a distance sufficient to accommodate a head tube of a bicycle as the first hook member and the second hook member support the handlebar of the bicycle from opposite sides of the head tube, in light of the teachings of Gupta, in order to mass produce a plurality of sheet metal parts using a planning method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        




August 27, 2022